NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

    MARINE POLYMER TECHNOLOGIES, INC.,
              Plaintiff-Appellee,
                            v.
                   HEMCON, INC.,
                  Defendant-Appellant.
               __________________________

                       2010-1548
               __________________________

    Appeal from the United States District Court for the
District of New Hampshire in case no. 06-CV-0100, Judge
Joseph A. DiClerico, Jr.
               __________________________

 Before RADER, Chief Judge, NEWMAN, LOURIE, BRYSON,
   GAJARSA, ∗ LINN, DYK, PROST, MOORE, REYNA, and
               WALLACH, Circuit Judges.
PER CURIAM.
                       ORDER
    A combined petition for panel rehearing and rehear-
ing en banc was filed by Plaintiff-Appellee and a response
thereto was invited by the court and filed by Defendant-
Appellant. The court granted leave to Intellectual Ven-
tures Management LLC and Jan K. Voda, M.D. to file
separate briefs amicus curiae.

       ∗
           Judge Gajarsa participated in the decision for
panel rehearing.
    The petition for rehearing was considered by the
panel that heard the appeal, and thereafter the petition
for rehearing en banc, response, and briefs amicus curiae
were referred to the circuit judges who are authorized to
request a poll of whether to rehear the appeal en banc. ∗∗
A poll was requested, taken, and the court has decided
that the appeal warrants en banc consideration.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The petition of Plaintiff-Appellee for panel rehear-
ing is denied.
   (2) The petition of Plaintiff-Appellee for rehearing en
banc is granted.
    (3) The court’s opinion of September 26, 2011 is va-
cated, and the appeal is reinstated.
    (4) This appeal will be heard en banc on the basis of
the originally filed briefs. No additional briefing or oral
argument will be requested.

                                    FOR THE COURT


  January 20, 2012                  /s/ Jan Horbaly
 ——————————                         ——————————
       Date                         Jan Horbaly
                                    Clerk


cc: Raymond A. Kurz, Esq.
    Brian M. Poissant, Esq.
    Matthew C. Phillips, Esq.
    Mitchell G. Stockwell, Esq.




        ∗∗
             Judge O’Malley did not participate.